Accordingly, we temporarily suspend Manansingh from the practice of law
                 and refer this matter to the Southern Nevada Disciplinary Board for the
                 initiation of formal disciplinary proceedings in which the sole issue to be
                 determined is the extent of discipline to be imposed. 1 See SCR 111(8).
                               It is so ORDERED.




                                                    Pickering




                                                    Parraguirre




                                                    Saitta


                 cc: Jeffrey Albregts, Chair, Southern Nevada Disciplinary Board
                       David A. Clark, Bar Counsel
                       Kimberly K. Farmer, Executive Director, State Bar of Nevada
                       Bailey Kennedy
                       Perry Thompson, Admissions Office, United States Supreme Court




                       1 The suspension in this matter is in addition to Manansingh's
                 existing suspension for failure to remain current with his continuing legal
                 education credit requirements.       See In re Application of the Bd. of
                 Continuing Legal Educ., Docket No. 63647 (Order Dismissing Petition as
                 to Certain Respondent Attorneys and Granting Petition as to Certain
                 Respondent Attorneys, April 10, 2014); SCR 212.



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    0